Case 8:20-mc-00127-JLS-JDE Document 13-8 Filed 12/29/20 Page 1 of 2 Page ID #:1295



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                        UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
 ___________________________________
                                     ) Case No. 8:20-mc-127 JLS (JDEx)
 HMD GLOBAL OY,                      )
                                     ) [PROPOSED] ORDER GRANTING
    Movant,                          ) OPPOSED EX PARTE APPLICATION
                                     ) BY HMD GLOBAL OY FOR
 v.                                  ) CLARIFICATION OF THIS COURT’S
                                     ) SEALING PROCEDURES
                                     )
 ACACIA RESEARCH CORPORATION, ) Judge: John D. Early
                                     ) Date: [TBD]
    Respondent.                      ) Time: [TBD]
                                     ) Place: [TBD]
                                     ) Discovery Cutoff: March 18, 2021
                                     ) Pretrial Conference: June 29, 2021
 ___________________________________ ) Trial Date: August 2, 2021




                                           [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
Case 8:20-mc-00127-JLS-JDE Document 13-8 Filed 12/29/20 Page 2 of 2 Page ID #:1296



       This Matter comes before this Court on the Ex Parte Application by HMD Global
 Oy For Clarification of This Court’s Sealing Procedures. The Court has reviewed the
 application and accompanying memoranda and exhibits, as well as other papers filed in
 this matter, and any further argument, and finds good cause to GRANT the Application
 and find that HMD Global properly followed this Court’s procedures for filing under seal
 when it filed an Application for Leave to File Under Seal under Local Rule 79-5.2.2(b).
       IT IS SO ORDERED.


 Dated: ___________________                  _______________________________
                                             UNITED STATES DISTRICT JUDGE




                                         –1–                             Case No. 8:20-mc-127
                                               [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
